DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed on 9 Aug 2021 has been entered. Claims 1-20 remain pending in the application. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “a piston valve positioned within the piston”.  This appears to be the same element disclosed in Claim 9 “a valve device … through the at least one piston”.  Therefore, since they appear to be the same element, Claim 12 is unclear.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brueckmann et al (US 2005/0166978).
Regarding Claim 1, Brueckmann et al disclose a device for exchanging at least one property between fluids (Figure 2), the device comprising: 
at least one tank (3.1 or 3.2) comprising: 
a first side for receiving a first fluid with a first property (at the left to and from 5; Paragraph 43); and 
a second side for receiving a second fluid with a second property (from 7; Paragraph 43); and 
at least one piston in the at least one tank (4.1 or 4.2), the piston being independently disposed entirely within the at least one tank and configured to travel unconstrained within the at least one tank, the piston configured to move freely within the at least one tank based only on a force applied to the at least one piston by at least one of the first fluid or the second fluid within the at least one tank (Paragraph 44), the at least one piston configured to separate the first fluid from the second fluid (Paragraph 44), the at least one piston further configured to substantially prohibit the second fluid from traveling from the second side to the first side (Paragraph 44).
Regarding Claim 4, Brueckmann et al disclose at least one sensor (14) configured to detect a presence of the at least one piston (Paragraph 50).
Regarding Claim 6, Brueckmann et al disclose wherein the at least one piston is configured to substantially prohibit the second fluid from traveling through the at least one piston from the second side to the first side (Paragraph 44).
Claim(s) 15 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barks (US 1,970,591).
Regarding Claim 15, Barks discloses a piston for at least partially separating at least two fluid streams (125 within 117at Figure 7), the piston comprising: 4Serial No.: 16/679,037 
a body (125) having an opening extending along an axis of the body (through which 119 sits), the opening defining a fluid pathway through the piston (Figure 7); and 
at least one valve obstructing the opening (127 and 119), the at least one valve configured to enable fluid flow in one direction along the fluid pathway through the opening (upward as seen in Figure 7) and to at least partially inhibit fluid flow in another (downward as seen in Figure 7), opposing direction along the fluid pathway through the opening, wherein the at least one valve comprises a check valve biased in a closed position toward the one direction (Figure 7 by spring 129 which biases the check valve upwards).
Regarding Claim 18, Barks discloses where the check valve is configured to move to an open position when a fluid traveling in the one direction overcomes a biasing force of the check valve (Figure 7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brueckmann et al (US 2005/0166978) in view of Kotyk (US 4,249,868).
Regarding Claim 3, Brueckmann et al disclose all essential elements of the current invention as discussed above except wherein at least one end of the at least one piston comprises a chamfered edge portion configured to create fluid vortices at an interface between the at least one piston and an inner wall of the at least one tank to minimize particles from entering the interface between the at least one piston and the inner wall of the at least one tank.
Kotyk teaches where at least one end of the at least one piston comprises a chamfered edge portion (Annotated Figure A) configured to create fluid vortices at an interface between the at least one piston and an inner wall of the at least one tank to minimize particles from entering the interface between the at least one piston and the inner wall of the at least one tank (Col 3, lines 19-23).  

    PNG
    media_image1.png
    279
    643
    media_image1.png
    Greyscale

Annotated Figure A
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brueckmann et al to incorporate the teachings of Kotyk to provide for wherein at least one end of the at least one piston comprises a chamfered edge portion configured to create fluid vortices at an interface between the at least one piston and an inner wall of . 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brueckmann et al (US 2005/0166978) in view of Canjuga (US 2012/0061595).
Regarding Claim 5, Brueckmann et al disclose all essential elements of the current invention as discussed above except at least one magnet positioned at locations about a circumference of the at least one piston, the at least one magnet configured to produce a magnetic field for sensing by an associated sensor. 
Canjuga teaches at least one magnet (21) positioned at locations about a circumference of the at least one piston (Figure 2), the at least one magnet configured to produce a magnetic field for sensing by an associated sensor (paragraph 39).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brueckmann et al to incorporate the teachings of Canjuga to provide for at least one sensor configured to detect a presence of the at least one piston.  Doing so would allow for the precise detection of the location of the piston, as taught by Canjuga (Paragraph 39).
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barks (US 1,970,591) in view of Kotyk (US 4,249,868).
Regarding Claim 16, Barks discloses all essential elements of the current invention as discussed above except where the opening defines a first recess on a first end of the body and a second recess on a second end of the body, the first recess and the second recess being separated by the at least one valve.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Barks to incorporate the teachings of Kotyk to provide for where the opening defines a first recess on a first end of the body and a second recess on a second end of the body, the first recess and the second recess being separated by the at least one valve.  Doing so would be combining prior art elements (the check valve of Kotyk with the check valve of Banks) according to known methods to yield predictable results (to protect the check valve within the body of the piston).
Regarding Claim 17, Barks discloses where the at least one valve comprises a recess positioned upstream of the check valv
Kotyk discloses where the at least one valve (59) comprises a recess positioned upstream of the check valve (see Annotated Figure A).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Barks to incorporate the teachings of Kotyk to provide for where the opening defines a first recess on a first end of the body and a second recess on a second end of the body, the first recess and the second recess being separated by the at least one valve.  Doing so would be combining prior art elements (the check valve of Kotyk with the check valve of Banks) according to known methods to yield predictable results (to protect the check valve within the body of the piston).
Response to Arguments
Applicant’s amendment has overcome the rejection of record.  However, a new ground of rejection is applied to the amended claims 1, 3-6 and 15-18.
Allowable Subject Matter
Claims 2, 7-8, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-11, 13-14 and 20 are allowed.
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE GARDNER/
Examiner, Art Unit 3753
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753